DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-28 in the reply filed on 25 February 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner to examine multiple groups of inventions because the search for Group I necessarily includes the search for Group II.  This is not found persuasive because the scope of group II is far greater than the scope of Group I.  Group II is considered to include electrodes or similar materials that would be manufactured by any method, and not just the methods enumerated in the claims.   The scope of this search constitutes a serious burden for the reasons already stated, and applicant has not challenged any of the reasons stated, merely stating instead that Group I may overlap with Group II.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires the limitations of “exposing an alloy comprising (i) a metal, semimetal or non-metal material and (ii) at least one Group I or Group II element to a hydrophilic solvent at least until the at least one Group I or Group II element is substantially removed so as to produce the nanomaterial that substantially includes the metal, semimetal or non-metal material and that exhibits a desired set of microstructure characteristics.”  These limitations are not enabled by the specification to allow a skilled artisan to practice the scope of what is claimed.
Claim 20 requires the limitations of infiltrating an active material into pores of a nanoporous metal or metal oxide material via solution-based deposition, vapor-based deposition, or by producing the active material by at least partially converting a surface of the pores via treatment in chemically active gaseous media at a temperature range from about 0  ̊ C. to about 700  ̊ C.” These limitations are not enabled by the specification to allow a skilled artisan to practice the scope of what is claimed.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now. 
(A) The breadth of the claims.  The claims are considered to be much broader than what is enabled by the specification.  Claim 1 requires exposing an alloy comprising (i) a metal, semimetal or non-metal material and (ii) at least one Group I or Group II element to a hydrophilic solvent.  The “metal, semimetal or non-metal material” is considered to include all things that have ever existed or will ever exist.  In the specification applicant discloses a method that creates a nanoporous copper.  There is no description that the method would be usable with a nonmetal material.  The description of these materials is ad hominem only.  What is claimed is broader than what was disclosed as being inventive.  Further, it is not clear what would or would not be a “desired set of microstructure characteristics.”  There is no qualification of this term, nor is there any description as to how to select any set of characteristics, nor is there any description even of what microstructure characteristics might be able to be created by the method, nor any description of how the method makes these unnamed characteristics.  This limitation is a concept that is much broader in scope than what is described in a way that enables the skilled artisan to practice the invention.  Applicant has claimed very specific results are generated, in claim 1 but using any possible material known to man.  
Regarding claim 20, similarly applicant invokes an “active material” that is infiltrated into a nanoporous metal or metal oxide.  The specification describes certain materials but does not describe “active materials” per se.  The “active materials” are considered to include every material that has ever existed or will ever exist.  There is no qualification of this term, nor is there any description as to how to select an “active” material” nor is there any description even of what “activity” would be useful or how to select a material therein.  Applicant has claimed very specific results are generated, in claim 1 but using any possible material known to man.  
(B) The nature of the invention.  The nature of the invention as claimed defeats enablement.  There is no description as to what would or would not constitute a “desired set of microstructure characteristics” in claim 1.  This is at best a vague concept, and it is left to the skilled artisan to determine what this means without assistance from applicant’s specification.  Further, applicant invokes that the method includes supplying an alloy comprising metal or a nonmetal and a group I or II element.  It is not clear how a nonmetal material is an “alloy.”  Further still, it is not clear what would or would not qualify as “substantially unreactive” in claim 1, or what would or would not constitute “wherein the nanomaterial “substantially includes” the metal, semimetal or nonmetal.  These limitations are ad hominem and the skilled artisan is left with undue burden to even determine what the claim means.
Similarly the “active material” in claim 20 is not defined with any specificity.  This term is at best vague and the skilled artisan is left with undue burden to even determine what the claim means. Claim 20 also recites a “chemically active gaseous media” converts a surface of pores of a nanoporous material.  It is not clear what is or is not “chemically active gaseous media.”  No examples are given of this. and no embellishment offered to define these terms.
(C) The state of the prior art.  The prior art demonstrates chemical dealloying of specific alloys, but does not fill in the gaps that applicant has chosen to omit from the claims.  
(D) The level of one of ordinary skill.  The skilled artisan would be able to practice the examples disclosed in the specification, however the claimed subject matter is both vague and broad to the extent that a skilled artisan cannot practice the scope of what is claimed now. 
(E) The level of predictability in the art.  Predictability of the art is not considered to be prejudicial to enablement.  
(F) The amount of direction provided by the inventor.  There is no direction provided as to how one would generate “a desired set of microstructure characteristics” or what that would entail. There Is no direction as to how to select metals, semimetals, or nonmetals or the Group I or II elements.  There is no direction as to how to select “active materials” or the methods to apply them.  
(G) The existence of working examples.  Applicant has specific material examples that are used, which are not enabling of the vague and broad claims.  No examples are given that do not use copper.  No examples are given of a semimetal or a nonmetal.  No examples are given of a “desired set of microstructure characteristics” beyond “being nanoporous.”  No examples are given of a vapor-based deposition of an active material.  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The skilled artisan is left with undue burden to even determine if a process falls within the metes and bounds of claim 1 or claim 20.  The selection of “desired set of microstructure characteristics” along with any metal, semimetal, or nonmetal material is an untenable burden.  The selection of “Active material” with any of solvent or vapor deposition at 0-700 C is an undue burden.  The selection of “Active material” with any nanoporous metal or metal oxide is an undue burden.  The skilled artisan has an undue burden to practice the scope of what is now claimed.  
Claim 12 is exemplary of what a skilled artisan would actually have to do to practice the invention.  One has to first determine what is a characteristic, then determine parameters that affect the characteristic, then determine how to adjust them to create the very specific result claimed.  The burden in claims 1 and 20 is undue.  
Each of claims 2-19 depends from claim 1 and is also not enabled for the same reasons.  
Each of claims 21-28 depends from claim 20 and is also not enabled for the same reasons.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes that a group I or  II element is “substantially removed” from an alloy.  The term “substantially removed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description as to what is meant by this term, or whether or not the term refers to a degree of removal.  If so it is not clear what that degree of removal is.  Each of claims 2-19 depends from claim 1 and is also indefinite.
Claim 1 describes that hydrophilic solvent is “substantially unreactive” with a metal, semimetal, or nonmetal material.  The term “substantially unreactive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description as to what is meant by this term, or whether or not the term refers to a degree of reaction.  If so it is not clear what that degree of reaction is.  Each of claims 2-19 depends from claim 1 and is also indefinite.
Claim 1 describes that hydrophilic solvent is configured to be “substantially unreactive” with a metal, semimetal, or nonmetal material.  In this case, the limitation is not a recitation of any material structure but is instead a desired function or result.  There is no clear cut boundary on what hydrophilic solvents would be included or excluded by this.  The functional language used in claim 1 renders the claim indefinite because based on applicant’s specification, the skilled artisan would not be apprised of the metes and bounds of the hydrophilic solvent.  Each of claims 2-19 depends from claim 1 and is also indefinite.
Claim 1 describes that the nanomaterial “substantially includes” a metal, semimetal, or nonmetal material..  The term “substantially includes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description as to what is meant by this term, or whether or not the term refers to a degree of inclusion.  If so it is not clear what that degree of inclusion is.  Each of claims 2-19 depends from claim 1 and is also indefinite.
Claim 1 requires that the nanomaterial “exhibits a desired set of microstructure characteristics.”  This limitation renders the claim indefinite.  When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970).  In this case there is no description as to what set of characteristics would be undesired. This term is found ad hominem, and not embellished.   In this case “desired” is entirely subjective and the claims are indefinite.  Each of claims 2-19 depends from claim 1 and is also indefinite.
Claim 20 recites forming an “active material-based nanocomposite material.”  It is not clear what is meant by “active material-based” in this case.  The specification and examples seems to describe that the material is a nanoporous material such as a metal or metal oxide, and so it is unclear what, if anything, would be meant by “active material-based.”  No embellishment is offered in the specification as to a meaning of this term.  Each of claims 21-28 depends from claim 20 and is also indefinite.

Claim 20 recites infiltrating an “Active material” into pores of a nanoporous material.  In this case, the limitation is not a recitation of any material structure but is instead a desired function or result.  There is no clear cut boundary on what materials would be included or excluded by this.  The functional language used in claim 20 renders the claim indefinite because based on applicant’s specification, the skilled artisan would not be apprised of the metes and bounds of the “active material.”  Each of claims 21-28 depends from claim 20 and is also indefinite.
Claim 20 recites “solution-based deposition” and “vapor-based deposition.”  It is not clear what is meant by “solution-based deposition” and “vapor-based deposition”  in this case.  The specification and examples seems to describe only using a solution to infiltrate.  It is not clear what other processes might meet “solution-based” or “vapor-based,” as there is no embellishment given.   The metes and bounds of claim 20 are unclear.  Each of claims 21-28 depends from claim 20 and is also indefinite.
Claim 20 recites a “chemically active gaseous media” converts a surface of pores of a nanoporous material.  In this case, the limitation is not a recitation of any material structure but is instead a desired function or result.  There is no clear cut boundary on what materials would be included or excluded by this.  The functional language used in claim 20 renders the claim indefinite because based on applicant’s specification, the skilled artisan would not be apprised of the metes and bounds of the “chemically active gaseous media.”  No examples are given of this. and no embellishment offered to define these terms.  Each of claims 21-28 depends from claim 20 and is also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DANNI LEI JIM BENSON ALEXANDRE MAGASINSKI GENE BERDICHEVSKY AND GLEB YUSHIN, Transformation of bulk alloys to oxide nanowires, SCIENCE 20 Jan 2017 Vol 355, Issue 6322 pp. 267 - 271 (Hereinafter “Yushin”).
	Yushin teaches synthesizing nanowires (see title), which are a nanomaterial.  Yushin teaches an AlLi alloy is used which is exposed to alcohols to delithiate the alloy (see first page, middle col to second page), and leave the porous nanomaterial (See second page and Fig 1).  This meets every limitation of claim 1.  Al is a metal, Li is a group I element, alcohol is a hydrophilic solvent and nanowire is a “desired set of microstructure characteristics.”  The alcohol is a hydrophilic solvent as claimed.  MPEP 2111.  
Yushin teaches that the material is heated in air to form an oxide (abstract).   This meets the limitation of infiltrating an “active material” (oxygen) by conversion of the surface pores using a chemically active gaseous media (air).  Yushin teaches that the nanowire is heated in air to 700C (see page 3 and Fig 3), falling in the claimed range and anticipating the entire range.  MPEP 2131.03.  


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Changchun Zhao, Zhen Qi, Xiaoguang Wang, and Zhonghua Zhang, Fabrication and characterization of monolithic nanoporous copper through chemical dealloying of Mg–Cu alloys, Corrosion Science Volume 51, Issue 9, September 2009, Pages 2120-2125 (hereinafter “Zhao”).
Zhao teaches to create nanoporous copper by dealloying a Cu-Mg alloy (see title).  Zhao teaches that 50-50 alloy ribbons are exposed to HCl in order to dealloy the Mg and create the nanoporous copper (see 2. Experimental, pp. 2121-2123, Figs 2 and 3).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20150318530 A1 (hereinafter “Berdichevsky”).
Berdichevsky teaches a method of making composite particles for lithium ion batteries (See SUMMARY).  Berdichevsky teaches a two-layer coating (SUMMARY).  Berdichevsky teaches providing an active material (SUMMARY).  
More specifically Berdichevsky teaches nanowire or nanoflake are included in a current collector, that is then infiltrated with active material particles (see [0092]-[0096]).  Berdichevsky teaches that nanopores in the material are present (see [0093]).    Berdichevsky teaches a protective coating is applied (See [0090]-[0096]).  Berdichevsky teaches that the material may be a metal (See [0095]-[0096] and [0145]).  
Berdichevsky teaches that the process may include an annealing ([0178]-[0182]).  Berdichevsky teaches that pores may be created in the material by making a compound and leaching out by dissolution or vaporizing (see [0163]), meeting the limitation of dealloying.  
Berdichevsky teaches solution or vapor (See [0095]-[0096] or [[0139]-[0142]).  
Berdichevsky teaches that pores may be created in the material by making a compound and leaching out by dissolution or vaporizing (see [0163]), meeting the limitation or partial pore surface conversion.
Berdichevsky teaches tin [0096], [0103]).  Berdichevsky teaches copper fluoride (See [0167]).  Berdichevsky teaches carbon (See [0167]).  

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734